DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Karen Henckel on 12/14/2021.

The application has been amended as follows: 
Replace the specified claims with the following:
12.	A communication apparatus for controlling a rebuilding of an electrical supply network, wherein the electrical supply network has a first network section and a second network section, wherein:
a wind farm is connected to the first network section, 
the wind farm is configured to be controlled via a wind farm control room,
the first network section is coupled to the second network section via at least one switching device to transmit electrical energy between the first and second network sections,

a network control station configured to control the at least one switching device,
wherein, for a fault event during which a network fault acting on the first network section occurs, provision is made for the first network section to be disconnected from the second network section by the switching device, the communication device comprising:
a control room connection configured to be used by the wind farm control room to interchange data with the network control station, 
a wind farm connection between the wind farm and the network control station, and 
a data connection between the wind farm and the wind farm control room, wherein: 
the control room connection provides a communication connection between the wind farm control room and the network control station that is configured to be operated independently of the electrical supply network, even in the event of a fault in the first network section,
the wind farm connection is configured to be used by the wind farm to receive data from the network control station, 
the wind farm connection provides a communication connection between the wind farm and the network control station that is configured to be operated independently of the electrical supply network, even in the event of the fault in the first network section, and
the data connection is configured to transmit data which are not transmitted via the control room connection and the wind farm connection.
17.	A wind farm comprising: 
a central wind farm control device configured to perform the method of claim 1 and receive data from the network control station via a unidirectional wind farm connection.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record, taken alone or in reasonable combination with others, fails to disclose each and every limitation of the instant claims.  Specifically, the prior art does not teach the particular arrangement of controllers and directional flow of communications between said controllers as is recited within each of the independent claims.  See, for example, ll. 20-39 of claim 1 (beginning at the top of page 4) as amended and received on 06/19/2019.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050. The examiner can normally be reached Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS K QUIGLEY/Examiner, Art Unit 2832      

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832